UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 YAYA JALLOW,                                                 :
                                            Plaintiff,        :    20 Civ. 6260 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 CITY OF NEW YORK,                                            :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated March 22, 2021 (Dkt. No. 46), directed pro se Plaintiff to

file a letter by March 31, 2021, in response to Defendant’s March 18, 2021, letter (Dkt. No. 43)

seeking leave to file a motion for judgment on the pleadings. The Order, dated April 9, 2021,

granted Plaintiff’s application for an extension to April 19, 2021 (Dkt. No. 49). After Plaintiff

did not timely file a letter response, the order, dated April 20, 2021 (Dkt. No. 51) granted Plaintiff

an extension to April 26, 2021 and stated that failure to timely file a response could result in

sanctions or prejudice, including dismissal for failure to prosecute.

        WHEREAS, Plaintiff has not filed any response. It is hereby

        ORDERED that as soon as possible and no later than May 11, 2021, Plaintiff shall file a

letter response to Defendant’s March 18, 2021, letter (Dkt. No. 43). Plaintiff's letter shall not

exceed five single-spaced pages, and shall set forth, as specifically as possible, the basis on which

he claims his constitutional rights were violated.

        Plaintiff is reminded that compliance with Court-ordered deadlines is not optional.

Further non-compliance will result in dismissal of Plaintiff’s case for failure to pursue his claims.

        The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff.

Dated: April 26, 2021
       New York, New York
